Citation Nr: 1117752	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  97-29 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as an anxiety disorder.  

2.  Entitlement to service connection for a cardiovascular disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1952 to September 1954.  The Veteran's DD-214 indicates that he was released from active service and transferred to the Army Reserves, but that service has not been verified.  The Veteran states that he served with the National Guard of Puerto Rico during that time.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 1997 decision by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 

This is the third time that this case has come before the Board.  The first time in February 2006, the Board remanded the claim for further development.  Specifically, the Board ordered that the Veteran be provided with updated notice, that attempts be made to obtain records of the Veteran's treatment from Dr. S.L., and that the RO obtain more information regarding the Veteran's Reserve or National Guard service from the Veteran himself and the Adjutant General of Puerto Rico.  

A review of the Veteran's claims file shows that each of those directives was followed and completed, save for the last instruction to contact the Adjutant General of Puerto Rico.  Accordingly, when the case came before the Board in May 2008, the Board again remanded the case for further development.  Specifically, the Board asked the Veteran to identify the units to which he was attached during his service with the National Guard.  The Board ordered the Appeals Management Center (AMC) to again seek records from Dr. S.L. and to write to the Adjutant General of Puerto Rico and ask for any records of the Veteran's National Guard service that he may have. 

For reasons explained in greater detail below, the Board finds that each of its remand directives has been accomplished, and thus finds substantial compliance with its two previous remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not suffer from an acquired psychiatric disorder during his active service.

2.  The Veteran did not suffer from a cardiovascular disorder during his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric condition have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).  

2.  The criteria for service connection for a cardiovascular disorder have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may also be granted for a disability resulting from a disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or for an injury incurred or aggravated while performing inactive duty for training (INACDUTRA). 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303 (2010).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

In this case, the Veteran seeks service connection for both an acquired psychiatric disorder and for a cardiovascular disorder.  For the reasons that follow, service connection for these issues shall be denied.

First, the Board acknowledges that the Veteran currently suffers from both of his claimed conditions.  The Veteran underwent a VA mental disorders examination in July 1993.  He was diagnosed as suffering from an anxiety disorder, not otherwise specified.  A January 1995 VA examination diagnosed the Veteran as suffering from hypertensive cardiovascular disease with left ventricular hypertrophy and anginal syndrome.  

The Veteran's claim fails, however, because there is no evidence that these conditions were incurred in or aggravated by his active service.  A review of the Veteran's service treatment records indicates that he had no in-service complaints of or treatment for his claimed conditions.  His separation examination also did not show that he was currently suffering from either claimed condition.  

The Veteran himself does not contend that his conditions were incurred during his active service.  Instead, in letters to the RO, he has stated that both of his claimed conditions began in 1959.  In a November 1996 statement, for example, the Veteran contended that his anxiety and cardiovascular disorder were triggered by the escalation of the Cold War in the late 1950s.  Specifically, he mentions a 1959 incident involving the Suez Canal, stating that he sought treatment from Dr. S.L. because he was nervous that he would be reactivated.  Other letters from the Veteran repeat these assertions.  

The character and particulars of the Veteran's service following his separation have not been substantiated.  Responses from the National Personnel Records Center (NPRC) indicate that the Veteran served in the National Guard from September 1954 to September 1960.  The Veteran has made similar claims as to his service, stating in an April 1997 letter that he served in the Puerto Rico National Guard.  VA also sought information regarding the Veteran's National Guard service from the Adjutant General of Puerto Rico, but received a reply that it has no records.  

The NPRC responses indicate that the Veteran's service treatment records and service personnel records from his National Guard service may be unavailable due to a 1973 fire at the center.  The Board notes that in appeals where a Veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Though the information regarding the Veteran's post-active duty service have not been obtained, it is clear both from the NPRC responses and from the Veteran's letters that his service would be characterized as INACDUTRA.  As noted above, service connection is only available for injuries, not diseases, that are incurred during or aggravated while performing INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  See also Brooks v. Brown, 5 Vet. App. 484, 487 (1993) (Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.).  Thus, during periods of INACDUTRA service, service connection can only be established for a disability that is a result of an injury suffered during that training;  service connection is not warranted for disabilities that are the result of diseases that began during INACDUTRA.  

Applying this law to the facts here, the Board first notes that the Veteran's claimed conditions are not injuries as contemplated by the applicable law and regulations.  An injury is defined as "harm or hurt; usually applied to damage inflicted on the body by an external force."  Dorland's Illustrated Medical Dictionary 955 (31st ed. 2007) [hereinafter "Dorland's"].  A disease, on the other hand, is defined as "any deviation from or interruption of the normal structure or function of a part, organ, or system of the body as manifested by characteristic symptoms and signs; the etiology, pathology, and progress may be known or unknown."  Id. at 535.

Here, the Veteran has been diagnosed as suffering from an acquired psychiatric disorder, namely anxiety disorder, not otherwise specified, and hypertensive cardiovascular disease with left ventricular hypertrophy and anginal syndrome.  These conditions are not consistent with the definition of injury, and they are therefore not subject to service connection during a period of INACDUTRA.  

Though diseases generally are excepted from service connection based on INACDUTRA, there is an exception in the regulation for certain "covered diseases." 38 C.F.R. § 3.6(e)(2).  The term "covered diseases" is limited to three specific diseases: "(i) An acute myocardial infarction; (ii) A cardiac arrest; and (iii) A cerebrovascular accident."  Id. § 3.6(e)(3).  Though the Veteran seeks service connection for a cardiovascular disease, the condition from which he suffers currently and which he suffered in 1959 are not the same as the "covered diseases" specified in the regulation.  Though he has not supplied VA with the Veteran's medical records, Dr. S.L. has stated that the Veteran suffers from hypertension.  As noted, a January 1995 VA examination revealed that the Veteran suffers from hypertensive cardiovascular disease.  The covered diseases enumerated in the regulation are related to heart attacks and strokes, not high blood pressure.  See Dorland's 948 (defining "acute myocardial infarction" as when "circulation to a region of the heart is obstructed and necrosis is occurring"); 134 (defining "cardiac arrest" as sudden cessation of the pumping function of the heart"); and 11 (defining "cerebrovascular accident" as "stroke syndrome").  Accordingly, the Veteran's hypertension is not considered a "covered disease" for purposes of establishing service connection during a period of INACDUTRA. 

Further (and perhaps more importantly), even if the Veteran's claimed conditions were to be considered injuries under the applicable law, there is no probative evidence that they arose during a period of either ACDUTRA or INACDUTRA.  The regulations regarding service connection and ACDUTRA and INACDUTRA are clear that the injury giving rise to a service connection claim must occur during duty, training, or travel to and from such duty or training.  38 C.F.R. § 3.6(e).  Here, the Veteran has stated that his anxiety and hypertension began when he was informed by a neighbor of escalating Cold War tensions in the Suez Canal in 1959.  He has never stated that his symptoms began while he was on duty, training, or traveling to and from training.  Accordingly, even if the Veteran's claimed conditions were to be considered injuries under the applicable regulation, the fact that he was not on duty, training, or traveling to and from duty or training would preclude a grant of service connection.  

The Board also notes that, as some of the Veteran's service treatment records and service personnel records missing, the Board has a heightened duty to consider carefully the benefit of the doubt rule.  See Washington, 19 Vet. App. at 369-70.  In this case, as the preponderance of the evidence is against a finding of service connection, the benefit of the doubt rule is not at issue.  

In summary, the Board finds that the Veteran's acquired psychiatric disorder and cardiovascular condition did not initially manifest themselves during any period of "active" service.  The Board further finds that the Veteran's claimed conditions are not injuries as contemplated by the applicable law and regulations, and even if they were, they did not occur during a period of either ACDUTRA or INACDUTRA.  Accordingly, the Board concludes that service connection for an acquired psychiatric disorder and a cardiovascular disorder are not warranted.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

With respect to the duty to notify, the Veteran was not provided with the notice now required by the VCAA and the various cases explaining its scope and requirements.  The Veteran was provided with such notice in April 2006, following the Board's initial remand, and his case has been readjudicated twice following his receiving this notice.  Accordingly, the prejudice to the Veteran that resulted from the failure to provide this notice prior to the initial RO decision in this matter has been overcome.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his post-service private medical treatment.  

The Board notes that the Veteran was not afforded a VA compensation and pension examination with respect to either of his claimed conditions.  In service-connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In this case, as discussed above, there is no probative or credible evidence of an injury or disease that began specifically during his initial period of active service, and also during any subsequent period of ACDUTRA or INACDUTRA.  Where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Also, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

As records of the Veteran's National Guard service are unavailable, the Board has a 
heightened obligation to assist him in the development of his case.  Washington, 19 Vet. App. at 369-70.  In an effort to comply with this heightened obligation, the Board remanded the Veteran's case both times that it previously came before the Board.  

In February 2006, the Board ordered that the Veteran be provided with updated notice, that attempts be made to obtain records of the Veteran's treatment from Dr. S.L., and that the RO obtain more information regarding the Veteran's Reserve or National Guard service from the Veteran himself and the Adjutant General of Puerto Rico.  

Such updated notice of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence was provided to the Veteran in an April 2006 letter.  The AMC also sought the Veteran's medical records from Dr. S.L., and it contacted the NPRC for records of the Veteran's National Guard service.  

Though the AMC contacted the NPRC, it did not initially contact the Adjutant General of Puerto Rico.  Also, Dr. S.L. responded to the AMC's letter by stating that he had treated the Veteran since 1959, but Dr. S.L. did not furnish records of the Veteran's treatment.  Accordingly, when the case returned to the Board in May 2008, the Board remanded the claim again.  This time, the Board ordered the AMC to again seek records from Dr. S.L. and to write to the Adjutant General of Puerto Rico and ask for any records of the Veteran's National Guard service that he may have. 

On remand, the AMC contacted Dr. S.L., but this time received no response.  In a September 2008 letter, the Veteran clarified what units he served with in the Puerto Rico National Guard.  The AMC then used this information in requesting records from the Adjutant General in a November 2009 letter.  The Adjutant General responded in December 2009 that it had no records of the Veteran's service, but stated that such records may be located with the NPRC.  The AMC again contacted the NPRC in an effort to obtain any further records in their possession, but in December 2010, the AMC noted that the NPRC had sent all documentation in its possession.  

Given the foregoing, the Board finds substantial compliance with its remand instructions of February 2006 and May 2008.  See D'Aries, 22 Vet. App. at 105 (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  This case may thus be decided without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, given the lengths to which VA has gone to in an effort to develop the Veteran's claim, the Board finds that it has met the heightened duty to assist that arises when service treatment records and service personnel records are unavailable.  The Veteran's claims have been pending for many years, and all methods were exhausted in attempting to secure any additional service records.  Attempts to obtain all of these records yielded further negative replies.  Thus, the Board finds no basis for further pursuit of additional service records, as such efforts would be futile.  See 38 C.F.R. § 3.159(c)(2) and (3).  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for an acquired psychiatric disorder is denied.  

Service connection for a cardiovascular disorder is denied.  



____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


